 

NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE UPON CONVERSION HEREOF OR
UPON EXCHANGE HEREUNDER (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR
ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED: (I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, AND APPLICABLE STATE SECURITIES LAWS; OR
(II) AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.

 

CONVERTIBLE TERM PROMISSORY NOTE

 

Issuance Date: December 22, 2016 $1,440,000 (USD)

 

For Value Received, Cachet Financial Solutions, Inc., a corporation incorporated
under the laws of the State of Delaware and located at 18671 Lake Drive East,
Chanhassen, MN 55317 (the “Company”), hereby promises to pay to the order of
FLMM Ltd or its successors or assigns (as applicable, the “Holder”), the
principal amount of $1,440,000 (USD), on or prior to March 22, 2017 (the
“Maturity Date”), in accordance with the terms hereof. This Convertible Term
Promissory Note is hereinafter referred to as the “Note.”

 

1. Interest and Payments

 

1.1 Interest. The principal amount of this Note shall bear interest at eight
percent (8%) per annum.

 

1.2 Term and Payment. The principal amount and interest on of this Note shall be
due and payable at the close of business on the Maturity Date.

 

1.3 Prepayment. The Company may not prepay this Note without the consent of
Holder.

 

1.4 Security. The Company shall grant Holder a security interest in the assets
and properties of Cachet Financial Solutions Inc., a Minnesota corporation, as
soon as practicable following the repayment in full of the indebtedness owed by
the Company to Trooien Capital, LLC and the release, discharge and termination
in full of the security interest granted in favor of Trooien Capital, LLC in
connection therewith. The security shall also secure certain obligations under
securities issued pursuant to a Securities Purchase Agreement dated October 21,
2016 but Holders rights shall be senior to such other parties.

 

2. Conversion Right

 

Holder will have the right, at its sole option and discretion, to convert
principal and interest under this Note as specified in paragraph 2.1 below.

 

2.1 Conversion Before an Event of Default. Following the execution by the
Company of an engagement letter with an underwriter to conduct an offering
intended to result in the Company’s common stock being listed on any exchange
operated by the Nasdaq Stock Market LLC (an “Uplist Transaction”), Holder shall
have the right at its election to convert the principal amount of this Note,
together with accrued but unpaid interest thereon, into shares of common stock
of the Company (the “Conversion Shares”), at a conversion rate equal to (i)
$7.00 per share or (ii) if an Uplist Transaction has been completed, the lower
of (A) $7.00 per share and (ii) 80% of the Company’s per share price in the
Uplist Transaction (which for the avoidance of doubt, shall not be adjusted for
stock splits, reverse stock splits and recapitalizations) (the “Conversion
Price”).

 

  1 

  

 

2.2 Manner of Conversion. Upon any exercise by the Holder of the foregoing
conversion rights, the conversion of principal under this Note shall be effected
in the following manner:

 

(a) The Company shall, within 20 business days of the date of the conversion
(which shall be deemed effective as of the date on which the conversion notice
was received at the address set forth above, deliver to the Holder one or more
certificates representing the Conversion Securities in such name(s) and
denomination(s) as the Holder shall have specified; provided, however, that no
fractional shares shall be issued in connection therewith, nor shall any
transfers be permitted except in accordance with applicable securities laws.
Upon any such conversion, the number of Conversion Securities issuable shall be
rounded to the nearest whole number (with even halves rounded up).

 

(b) The issuance of certificates for Conversion Securities upon a conversion
shall be made without charge to the Holder in respect thereof or other cost
incurred by the Company.

 

(c) All Conversion Securities issued upon a conversion hereunder shall, when so
issued, be duly authorized and validly issued, fully paid and non-assessable and
free from all taxes, liens and charges. The Company shall take all such actions
as may be necessary to ensure that all such Conversion Securities may be so
issued without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which such securities are
quoted.

 

(d) If the Company at any time after the date hereof, subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
conversion price in effect immediately prior to such subdivision will be
proportionately reduced and the number of shares issued upon conversion will be
proportionately increased. If the Company at any time on or after the date
hereof combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of common stock into a smaller number of
shares, the conversion price in effect immediately prior to such combination
will be proportionately increased. Any adjustment under this Section shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

 

(e) If, at any time while this Note is outstanding, (i) the Company, directly or
indirectly, in one or more related transactions effects any merger or
consolidation of the Company with or into another person, (ii) the Company,
directly or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (iii) any, direct or indirect, purchase
offer, tender offer or exchange offer (whether by the Company or another person)
is completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Company, directly or indirectly, in one or more related transactions
effects any reclassification, reorganization or recapitalization of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property,
(v) the Company, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another person whereby such other person acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other person or other persons making or party
to, or associated or affiliated with the other persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the number of shares of Common Stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Note is convertible immediately prior to such Fundamental
Transaction.

 

3. Transfer, Exchange and Replacement

 

3.1 Transfer or Exchange. This Note has not been and is not being registered
under the provisions of the Securities Act or any state securities laws and this
Note may not be transferred prior to the end of the holding period applicable to
sales under Rule 144 unless in accordance with applicable law and unless: (1)
the transferee is an “accredited investor” (as defined in Regulation D under the
Securities Act) and (2) the Holder shall have delivered (at Holder’s expense) to
the Company an opinion of counsel, reasonably satisfactory in form, scope and
substance to the Company, to the effect that this Note may be sold or
transferred without registration under the Securities Act. Upon surrender of any
Note for registration of transfer or for exchange to the Company at its
principal office, the Company at its sole expense will execute and deliver in
exchange therefor a new Note or Notes, as the case may be, as requested by the
Holder or transferee, which aggregate principal amount is equal the unpaid
principal amount of such Note, registered as such Holder or transferee may
request; provided, however, that this Note may not be transferred by Holder to
any Person other than Holder’s affiliates without the prior written consent of
the Company. The Company shall be entitled to regard the registered Holder of
this Note as the Holder of the Note so registered for all purposes until the
Company or its agent, as applicable, is required to record a transfer of this
Note on its register.

 

  2 

  

 

3.2 Replacement. Upon notice to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in a form reasonably
acceptable to the Company and, in the case of mutilation, upon surrender and
cancellation of the Note, the Company shall execute and deliver a new Note of
like tenor and date and in substantially the same form as this Note; provided,
however, the Company shall not be obligated to re-issue a Note if the Holder
contemporaneously requests the Company to convert such remaining principal
amount and interest into Common Stock.

 

4. Defaults and Remedies

 

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder which shall be
deemed to be continuing until waived in writing by Holder or until cured by the
Company:

 

(a) the Company shall fail to pay principal and/or interest on the Maturity
Date;

 

(b) a case or proceeding shall have been commenced involuntarily against the
Company in a court having competent jurisdiction seeking a decree or order under
the United States Bankruptcy Code or any other applicable federal, state or
foreign bankruptcy or other similar law, and seeking either (A) the appointment
of a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) for such person or of any substantial part of its properties,
or (B) the reorganization or winding up or liquidation of the affairs of any
such person, and such case or proceeding shall remain undismissed or unstayed
for 60 consecutive days or such court shall enter a decree or order granting the
relief sought in such case or proceeding; or

 

(c) the Company shall (A) commence any case, proceeding or other action under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it or seeking
appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for it or any substantial part of its
properties, or (B) make a general assignment for the benefit of creditors.

 

If any Event of Default shall have occurred and be continuing, then Holder may,
upon written notice to the Company, take any one or more of the following
actions: (i) declare all or any portion of the principal amount of this Note to
be forthwith due and payable, whereupon such principal shall become and be due
and payable; or (ii) exercise any rights and remedies provided by law.

 

5. Amendment and Waiver

 

The provisions of this Note may not be modified, amended or waived, and the
Company may not take any action herein prohibited, or omit to perform any act
herein required to be performed by it, without the written consent of the
Holder.

 

6. Cancellation

 

After all principal owed on this Note has been paid in full or converted
pursuant to Section 2, this Note shall automatically be deemed canceled, and
upon the Company’s request the Holder shall surrender this Note to the Company.

 

  3 

  

 

7. Company’s Waiver of Notice

 

To the extent permitted by law, the Company hereby waives demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note.

 

8. Governing Law

 

This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the laws of the State of Minnesota, without giving
effect to provisions thereof regarding conflict of laws.

 

9. Waiver of Rights

 

No failure or delay on the part of this Note in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege.

 

[Signature on next page]

 

  4 

  

 

In Witness Whereof, the Company has caused this Note to be executed as of the
date first indicated above.

 

  CACHET FINANCIAL SOLUTIONS INC.           By: /s/ Bryan Meier   Name: Bryan
Meier   Title: CFO

 

[Signature Page to Convertible Promissory Note]

 

  5 

  

 

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION. BY ACQUIRING THIS WARRANT,
HOLDER REPRESENTS THAT HOLDER WILL NOT SELL OR OTHERWISE DISPOSE OF THIS WARRANT
OR THE SECURITIES FOR WHICH IT MAY BE EXERCISED WITHOUT REGISTRATION OR
COMPLIANCE WITH AN EXEMPTION FROM REGISTRATION UNDER THE AFORESAID ACTS AND THE
RULES AND REGULATIONS THEREUNDER.

 

WARRANT TO PURCHASE COMMON STOCK

 

Number of Shares of Common Stock: 64,865

Date of Issuance: December 21, 2016 (“Issuance Date”)

 

This Certifies That, for value received, FLMM Ltd. (including any permitted and
registered assigns, the “Holder”), is entitled to purchase from Cachet Financial
Solutions, Inc., a Delaware corporation (the “Company”), up to 64,865 shares of
Common Stock (the “Warrant Shares”) at the Exercise Price then in effect. This
Warrant to Purchase Common Stock (this “Warrant”) is issued by the Company
pursuant to that certain Securities Purchase Agreement executed on the Issuance
Date by and among the Company, Holder and other parties thereto, if any (the
“Purchase Agreement”).

 

Capitalized terms used in this Warrant shall have the meanings set forth in the
Purchase Agreement unless otherwise defined in the body of this Warrant or in
Section 13 below. For purposes of this Warrant, the term “Exercise Price” shall
mean the lower of (i) $5.55 per share and (ii) 80% of the Company’s per share
price in the next underwritten public offering (which for the avoidance of
doubt, shall not be adjusted for stock splits, reverse stock splits and
recapitalizations occurring before the next public offering), subject to
adjustment as provided herein, and the term “Exercise Period” shall mean the
period commencing on the Issuance Date and ending on 5:00 p.m. New York time on
the five-year anniversary thereof.

 

1. EXERCISE OF WARRANT.

 

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, the
rights represented by this Warrant may be exercised in whole or in part at any
time or times during the Exercise Period by delivery of a written notice, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant. The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder. Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the third Trading Day (the “Warrant Share
Delivery Date”) following the date on which the Company shall have received the
Exercise Notice, and upon receipt by the Company of (i) payment to the Company
of an amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the “Aggregate
Exercise Price” and together with the Exercise Notice, the “Exercise Delivery
Documents”) in cash or by wire transfer of immediately available funds or (ii)
notification from the Holder that this Warrant is being exercised pursuant to a
Cashless Exercise, as defined below, the Company shall (or direct its transfer
agent to) issue and dispatch by overnight courier to the address as specified in
the Exercise Notice, a certificate, registered in the Company’s share register
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise. Upon delivery
of the Exercise Delivery Documents, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date of delivery
of the certificates evidencing such Warrant Shares. If this Warrant is submitted
in connection with any exercise pursuant to Section 1(c) and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the number of Warrant Shares being acquired upon an exercise, then the
Company shall as soon as practicable and in no event later than three Business
Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 6) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised.

 

  6 

  

 

(b) No Fractional Shares. No fractional shares shall be issued upon the exercise
of this Warrant as a consequence of any adjustment pursuant hereto. All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
then-current fair market value of a Warrant Share by such fraction.

 

(c) Cashless Exercise. The Holder may, in its sole discretion, at any time prior
to the effective date of a registration statement filed by the Company or any
Subsidiary under the Securities Act covering the Warrant Shares, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(a “Cashless Exercise”):

 



Net Number = (A x B) - (A x C)             B





 

For purposes of the foregoing formula:     A = the total number of shares with
respect to which this Warrant is then being exercised.     B = the Weighted
Average Price of the shares of Common Stock for the five consecutive Trading
Days ending on the date immediately preceding the date of the Exercise Notice.  
  C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

  7 

  

 

(d) Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, to the extent that after giving effect to issuance of Warrant
Shares upon exercise as set forth on the applicable Notice of Exercise, the
Holder (together with the Holder’s Affiliates, and any other persons acting as a
group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation, as defined
below. For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Company
(including without limitation any other Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this paragraph (d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act, it being acknowledged by the Holder that the Company is not representing to
the Holder that such calculation is in compliance with Section 13(d) of the
Securites Exchange Act of 1934, as amended, and the Holder is solely responsible
for any schedules required to be filed in accordance therewith. To the extent
that the limitation contained in this paragraph applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
the Holder together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.

 

For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or its transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the request of a Holder, the Company shall within two Trading
Days confirm to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. Upon no fewer
than 61 days’ prior notice to the Company, a Holder may increase or decrease the
Beneficial Ownership Limitation provisions of this paragraph, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant held by the
Holder and the provisions of this paragraph shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company and shall only apply to such Holder and no other
Holder. The limitations contained in this paragraph shall apply to a successor
Holder of this Warrant.

 

  8 

  

 

2. ADJUSTMENTS. The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

 

(a) Subdivision or Combination of Common Stock. If the Company at any time on or
after the Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Warrant Shares will be proportionately increased. If the Company at
any time on or after the Issuance Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
Warrant Shares will be proportionately decreased. Any adjustment under this
Section shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

(b) Distribution of Assets. If the Company shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including
without limitation any distribution of cash, stock or other securities, property
or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case:

 

(i) any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction (i) the numerator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator of which shall be the Closing Sale Price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and

 

(ii) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided, however, that in the event that the Distribution is of shares of
common stock of a company (other than the Company) whose common stock is traded
on a national securities exchange or a national automated quotation system
(“Other Shares of Common Stock”), then the Holder may elect to receive a warrant
to purchase Other Shares of Common Stock in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Stock that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding clause (i)
and the number of Warrant Shares calculated in accordance with the first part of
this clause (ii).

 

  9 

  

 

3. FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is outstanding,
(i) the Company effects any merger of the Company with or into another entity
and the Company is not the surviving entity (such surviving entity, the
“Successor Entity”), (ii) the Company effects any sale of all or substantially
all of its assets in one or a series of related transactions, (iii) any tender
offer or exchange offer (whether by the Company or by another individual or
entity, and approved by the Company) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares of Common Stock
for other securities, cash or property and the holders of at least 50% of the
Common Stock accept such offer, or (iv) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (other than as a result of a subdivision or combination of
shares of Common Stock covered by Section 2(a) above) (in any such case, a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive the number of shares of Common Stock
of the Successor Entity or of the Company and any additional consideration (the
“Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event (disregarding any limitation on
exercise contained herein solely for the purpose of such determination). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
Successor Entity in such Fundamental Transaction shall issue to the Holder a new
warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration.

 

4. NON-CIRCUMVENTION. The Company covenants and agrees that it will not, by
amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, for so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant
(without regard to any limitations on exercise).

 

  10 

  

 

5. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, this Warrant, in and of itself, shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.

 

6. REISSUANCE.

 

(a) Lost, Stolen or Mutilated Warrant. If this Warrant is lost, stolen,
mutilated or destroyed, the Company will, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

 

(b) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant shall be of like
tenor with this Warrant, and shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date.

 

7. TRANSFER.

 

(a) Notice of Transfer. The Holder agrees to give written notice to the Company
before transferring this Warrant or transferring any Warrant Shares of such
Holder’s intention to do so, describing briefly the manner of any proposed
transfer. Promptly upon receiving such written notice, the Company shall present
copies thereof to the Company’s counsel. If the proposed transfer may be
effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder thereof, whereupon the Holder shall be entitled to transfer this Warrant
or to dispose of Warrant Shares received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by the Holder
to the Company; provided, however, that an appropriate legend may be endorsed on
this Warrant or the certificates for such Warrant Shares respecting restrictions
upon transfer thereof necessary or advisable in the opinion of counsel and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act and applicable state securities
laws; and provided further that the prospective transferee or purchaser shall
execute the Assignment of Warrant attached hereto as Exhibit B and such other
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer or disposition of the Warrant or Warrant Shares.

 

(b) If the proposed transfer or disposition of this Warrant or such Warrant
Shares described in the written notice given pursuant to this Section 7 may not
be effected without registration or qualification of this Warrant or such
Warrant Shares, the Holder will limit its activities in respect to such transfer
or disposition as are permitted by law.

 

(c) Any transferee of all or a portion of this Warrant shall succeed to the
rights and benefits of the initial Holder of this Warrant under Sections 4.1 and
4.3 (subject, however, to the limitations set forth in Section 4.2), 4.4 and 4.5
of the Purchase Agreement (registration rights, expenses, and indemnity).

 

  11 

  

 

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with the
notice provisions contained in the Purchase Agreement. The Company shall provide
the Holder with prompt written notice (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, the calculation of such
adjustment and (ii) at least 20 days prior to the date on which the Company
closes its books or takes a record (A) with respect to any dividend or
distribution upon the shares of Common Stock, (B) with respect to any grants,
issuances or sales of any stock or other securities directly or indirectly
convertible into or exercisable or exchangeable for shares of Common Stock or
other property, pro rata to the holders of shares of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

9. AMENDMENT AND WAIVER. The terms of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder. In
addition, the restrictions set forth in Section 1(d) can be waived, as to a
particular original purchaser of Common Stock and its affiliates, pursuant to a
writing signed and delivered by the Company and such original Purchaser prior to
the execution and delivery of this Warrant.

 

10. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of Minnesota, without giving effect to the conflicts-of-law
principles thereof.

 

11. DISPUTE RESOLUTION. A dispute as to the determination of the Exercise Price,
the Closing Sale Price, or the arithmetic calculation of the Warrant Shares, the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations via facsimile (a) within two Business
Days after receipt of the applicable notice giving rise to such dispute to the
Company or the Holder, as the case may be, or (b) if no notice gave rise to such
dispute, at any time after the Holder learned of the circumstances giving rise
to such dispute. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price, Closing Sale Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Company or the Holder, as the case
may be, then the Company shall, within two Business Days thereafter submit via
facsimile (x) the disputed determination of the Exercise Price or Closing Sale
Price to an independent, reputable investment bank selected by the Company and
approved by the Holder or (y) the disputed arithmetic calculation of the Warrant
Shares to the Company’s independent, outside accountant. The Company shall cause
at its expense the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent manifest error.

 

  12 

  

 

12. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

13. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

(a) “Bloomberg” means Bloomberg Financial Markets.

 

(b) “Closing Sale Price” means, for any security as of any date, (i) the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00 p.m., New York time, as reported by Bloomberg, or
(ii) if the foregoing does not apply, the last trade price of such security in
the over-the-counter market for such security as reported by Bloomberg, or (iii)
if no last trade price is reported for such security by Bloomberg, the average
of the bid and ask prices of any market makers for such security as reported by
the OTC Markets. If the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Sale Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

(c) “Common Stock” means the Company common stock, par value $0.0001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

(d) “Common Stock Equivalents” means any securities of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

 

(e) “Principal Market” means the primary national securities exchange on which
the Common Stock is then traded.

 

(f) “Trading Day” means (i) any day on which the Common Stock is listed or
quoted and traded on its Principal Market, (ii) if the Common Stock is not then
listed or quoted and traded on any national securities exchange, then a day on
which trading occurs on any over-the-counter markets, or (iii) if trading does
not occur on the over-the-counter markets, any Business Day.

 

* * * * * *

 

  13 

  

 

In Witness Whereof, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set forth above.

 

  CACHET FINANCIAL SOLUTIONS, INC.       /s/ Bryan Meier   Bryan Meier  
Executive Vice President & Chief Financial Officer

 

  14 

  

 

EXHIBIT A

 

EXERCISE NOTICE

 

(To be executed by the registered holder to exercise this Warrant to Purchase
Common Stock)

 

The Undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Cachet Financial Solutions,
Inc., a Delaware corporation (the “Company”), evidenced by the attached copy of
the Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Warrant.

 

1.Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as (check one):

 

[  ] a cash exercise with respect to _________________ Warrant Shares; and/or

 

[  ] a “Cashless Exercise” with respect to _______________ Warrant Shares.

 

2.Payment of Exercise Price. In the event that the holder has elected a cash
exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3.Delivery of Warrant Shares. The Company shall deliver to the holder
__________________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: __________________________

 

      (Print Name of Registered Holder)         By:   Name:   Title:

 

  15 

  

 

EXHIBIT B

 

ASSIGNMENT OF WARRANT

 

(To be signed only upon authorized transfer of the Warrant)

 

For Value Received, the undersigned hereby sells, assigns, and transfers unto
____________________ the right to purchase _______________ shares of common
stock of Cachet Financial Solutions, Inc., to which the within Warrant to
Purchase Common Stock relates and appoints ____________________, as
attorney-in-fact, to transfer said right on the books of Cachet Financial
Solutions, Inc. with full power of substitution and re-substitution in the
premises. By accepting such transfer, the transferee has agreed to be bound in
all respects by the terms and conditions of the within Warrant.

 

Dated: __________________

 

      (Signature) *           (Name)           (Address)           (Social
Security or Tax Identification No.)

 

* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Warrant to Purchase Common Stock in every
particular without alteration or enlargement or any change whatsoever. When
signing on behalf of a corporation, partnership, trust or other entity, please
indicate your position(s) and title(s) with such entity.

 

  16 

  

 

